 

Camber Energy, Inc. 8-K [cei-8k_070319.htm]

 

Exhibit 10.1

 

SECURITY EXCHANGE AGREEMENT

 

This Security Exchange Agreement (“Agreement”) is made and entered into on July
8, 2019 (“Agreement Date”), by and between Camber Energy, Inc., a Nevada
corporation, formerly known as Lucas Energy, Inc. (“Company”), and the investor
whose name appears below (“Investor”).

 

Recitals

 

A.       On November 23, 2018, Company and Investor entered into a Stock
Purchase Agreement (“C Agreement”) pursuant to which Investor purchased 263
shares of Series C Redeemable Convertible Preferred Stock (“C Preferred”)
convertible into shares of Common Stock of Company (“Common Stock”) pursuant to
a Certificate of Designations of Preferences, Powers, Rights and Limitations of
Series C Redeemable Convertible Preferred Stock filed by the Company with the
Secretary of State of Nevada on August 25, 2016 (“C Certificate”).

 

B.       Investor has at all times fully and completely complied with all of its
obligations under the Agreement and the Certificate, and all Delivery Notices
and calculations provided to Company by Investor were and are fully correct and
accurate in all respects.

 

C.       Company desires to effectuate the Plan of Merger (the “Merger
Agreement” and the “Merger”) with Lineal Star Holdings, LLC, a Delaware limited
liability company (the “Merger Party”), as announced on May 13, 2019.

 

D.       As an accommodation to Company and in order to help facilitate
implementation of the Merger and continued trading on the NYSE American (the
“Trading Market”), Investor is willing to exchange its C Preferred for shares of
Series D Convertible Preferred Stock (“D Preferred”) convertible into Common
Stock pursuant to a Certificate of Designations of Preferences, Powers, Rights
and Limitations of Series D Convertible Preferred Stock filed by the Company
with the Secretary of State of Nevada (“D Certificate”), in accordance with the
terms hereof.

 

E.        The exchange of the securities provided for herein is being made
pursuant to Section 3(a)(9) of the Act, and as set forth herein the shares of
Common Stock of Company into which the shares of Series D Preferred Stock are
convertible may be immediately resold without restriction pursuant to Rule
144(d)(3)(ii) under the Act.

 

Agreement

 

In consideration of the premises, and other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, Company and Investor
agree as follows:

 

I.            Definitions. The parties acknowledge the accuracy of the Recitals
set forth above, which are incorporated herein by reference. In addition to the
terms defined elsewhere in this Agreement, capitalized terms that are not
otherwise defined have the meanings set forth in the C Agreement, C Certificate
or D Certificate.

 



1



 

II.            Security Exchange; C Agreement Termination.

 

A.       Exchange. On the Approval Date, subject to the terms and conditions
herein and the satisfaction of the conditions to Closing set forth below, all
shares of C Preferred held by Investor as of Approval Date will be exchanged for
a number of shares of D Preferred equal to four (4) times the total number of
shares of Common Stock outstanding as of such date divided by 1,000, rounded up
to the nearest whole share (the “Exchange Shares”). For example only, if the
total number of shares of Common Stock outstanding are 3,000,000, the number of
D Preferred shares due to the Investor shall equal 12,000 (3,000,000 x 4 =
12,000,000, divided by 1,000 = 12,000).

 

B.       Deliveries. The following documents will be fully executed and
delivered at the Closing:

 

1.       This Agreement;

 

2.       Transfer Agent Instructions, in the form attached hereto as Exhibit 2;

 

3.       Legal Opinion, in the form attached hereto as Exhibit 3;

 

4.       Officer’s Certificate, in the form attached hereto as Exhibit 4;

 

5.       Secretary’s Certificate, in the form attached hereto as Exhibit 5; and

 

6.       Transfer Agent book entry for the Exchange Shares issued to Investor as
required by Section II.A. hereof.

 

C.       Closing Conditions. The consummation of the transactions contemplated
by this Agreement (“Closing”) is subject to the satisfaction of each of the
following conditions:

 

1.        Approval has been obtained. As used herein, “Approval” means (i) the
approval by the shareholders of the Corporation, as required pursuant to
applicable rules and regulations of the NYSE American, of (a) the transactions
contemplated by the Merger Agreement; (b) the issuance of shares of Common Stock
upon the conversion of the Corporation’s Series E Redeemable Convertible
Preferred Stock; (c) the transactions contemplated by this Agreement; and (d)
the issuance of shares of Common Stock upon the conversion of the D Preferred;
(ii) approval by the NYSE American of the supplemental listing application
submitted by the Corporation with respect to the conversions for the amount of
Common Stock then issuable upon conversion of the Series E Redeemable
Convertible Preferred Stock (subject to any limitations imposed by the NYSE
American); and (iii) such other terms and conditions as may be required to be
approved by the NYSE American, including for the continued listing of the
Company’s Common Stock after the transactions contemplated by the Merger
Agreement, or the SEC. “Approval Date” means the first business day after the
date that all of the requirements of Approval are met;

 

2.       Immediately following the issuance of the Exchange Shares, such shares
of D Preferred will be convertible into 26.67% of the Company’s shares of Common
Stock on a fully-diluted basis;

 



2



 

3.       All documents, instruments and other writings required to be delivered
by Company to Investor pursuant to any provision of this Agreement or in order
to implement and effect the transactions contemplated herein have been fully
executed and delivered, including without limitation those enumerated in Section
II.B above;

 

4.       The Common Stock is listed for and currently trading on the NYSE
American, Company is in compliance with all requirements to maintain listing on
the Trading Market, there is no notice of any suspension or delisting with
respect to the trading of the shares of Common Stock on such Trading Market, and
Company is not aware of any current facts or circumstances that, with the
passage of time, would reasonably be expected to cause such disqualification;

 

5.       The representations and warranties of Company and Investor set forth in
this Agreement are true and correct in all material respects as if made on such
date (except for representations and warranties expressly made as of a specified
date, which will be true as of such date);

 

5.       No material breach or default has occurred under this Agreement, the
Transaction Documents (as defined in the C Agreement) or any other agreement
between Company and Investor;

 

6.       Company has the number of duly authorized shares of Common Stock
reserved for issuance as required pursuant to the terms of the D Preferred;

 

7.       There is not then in effect any law, rule or regulation prohibiting or
restricting the transactions contemplated in any Transaction Document, or
requiring any consent or approval which will not have been obtained, nor is
there any completed, ongoing, pending, threatened or, to Company’s knowledge,
contemplated proceeding or investigation which may have the effect of
prohibiting or adversely affecting any of the transactions contemplated by this
Agreement, including without limitation the sale, issuance, listing, trading or
resale of any Shares on the Trading Market; no statute, rule, regulation,
executive order, decree, ruling or injunction will have been enacted, entered,
promulgated or adopted by any court or governmental authority of competent
jurisdiction that prohibits the transactions contemplated by this Agreement, and
no actions, suits or proceedings will be completed, ongoing, pending, threatened
or, to Company’s knowledge, contemplated by any person other than Investor or
any Affiliate of Investor, that seek to enjoin or prohibit the transactions
contemplated by this Agreement; and

 

8.       Any rights of first refusal, preemptive rights, rights of
participation, or any similar right to participate in the transactions
contemplated by this Agreement, if any, shall have been waived in writing or
complied with in all material respects.

 

D.       Closing. When all conditions set forth in Section II.C have been fully
satisfied:

 

1.       The C Preferred will immediately and automatically be exchanged for the
Exchange Shares, without the necessity of any further action on the part of
Investor or Company, all shares of C Preferred then held by Investor will be
cancelled by the Transfer Agent, and the Exchange Shares will be issued to
Investor in exchange therefor; and

 



3



 

2.        The C Agreement and all other agreements entered into between the
Investor and the Company prior to the Approval Date, other than this Agreement
(the “Prior Agreements”), shall each be deemed terminated in all respects, the
Investor shall be deemed to have released the Company from any and all
obligations under such Prior Agreements including, but not limited to
obligations or liabilities for past defaults or failures to comply with the
terms of such Prior Agreements or the securities issued in connection therewith
and the Company shall have no further liability thereunder, and the Investor
shall have no further rights, in connection with such Prior Agreements.

 

III.       Representations and Warranties.

 

A.          Representations Regarding Transaction. Except as set forth under the
corresponding section of the Disclosure Schedules, if any, Company hereby
represents and warrants to, and as applicable covenants with, Investor as of the
Closing:

 

1.       Organization and Qualification. Company and each Subsidiary is an
entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization, as applicable, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted. Neither Company nor any Subsidiary is in violation or default of any
of the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents, except as would not
reasonably be expected to result in a Material Adverse Effect. Each of Company
and each Subsidiary is duly qualified to conduct business and is in good
standing as a foreign corporation or other entity in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to result in a
Material Adverse Effect and there is no completed, pending or, to the knowledge
of Company, contemplated or threatened proceeding in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

2.       Authorization; Enforcement. Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
each of the Transaction Documents and otherwise to carry out its obligations
hereunder or thereunder. The execution and delivery of each of the Transaction
Documents by Company and the consummation by it of the transactions contemplated
hereby or thereby have been duly authorized by all necessary action on the part
of Company and no further consent or action is required by Company. Each of the
Transaction Documents has been, or upon delivery will be, duly executed by
Company and, when delivered in accordance with the terms hereof, will constitute
the valid and binding obligation of Company, enforceable against Company in
accordance with its terms, except (a) as limited by general equitable principles
and applicable bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting enforcement of creditors’ rights generally, (b)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (c) insofar as indemnification
and contribution provisions may be limited by applicable law.

 



4



 

3.       No Conflicts. The execution, delivery and performance of the
Transaction Documents by Company, the issuance and sale of the D Preferred and
the consummation by Company of the other transactions contemplated thereby do
not and will not (a) conflict with or violate any provision of Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (b) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, result in the creation of any Lien upon any of the properties or assets
of Company or any Subsidiary, or give to others any rights of termination,
amendment, acceleration or cancellation (with or without notice, lapse of time
or both) of, any material agreement, credit facility, debt or other instrument
(evidencing Company or Subsidiary debt or otherwise) or other understanding to
which Company or any Subsidiary is a party or by which any property or asset of
Company or any Subsidiary is bound or affected, (c) conflict with or result in a
violation of any material law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which
Company or a Subsidiary is subject (including U.S. federal and state securities
laws and regulations), or by which any material property or asset of Company or
a Subsidiary is bound or affected, or (d) conflict with or violate the terms of
any material agreement by which Company or any Subsidiary is bound or to which
any property or asset of Company or any Subsidiary is bound or affected; except
in the case of each of clauses (b), (c) and (d), such as would not reasonably be
expected to result in a Material Adverse Effect.

 

4.       Litigation. There is no action, suit, inquiry, notice of violation,
proceeding or investigation completed, ongoing, pending, threatened or, to the
knowledge of Company, contemplated against or affecting Company, any Subsidiary
or any of their respective properties before or by any court, arbitrator,
governmental or administrative agency or regulatory authority (federal, state,
county, local or foreign) (collectively, an “Action”), which would reasonably be
expected to adversely affect or challenge the legality, validity or
enforceability of any of the Transaction Documents or the sale, issuance,
listing, trading or resale of any Shares on the Trading Market. The Commission
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by Company or any Subsidiary under the Exchange Act
or the Act.

 

5.       Filings, Consents and Approvals. Neither Company nor any Subsidiary is
required to obtain any consent, waiver, authorization or order of, give any
notice to, or make any filing or registration with, any court or other federal,
state, local or other governmental authority or other Person in connection with
the execution, delivery and performance by Company of the Transaction Documents,
other than required federal and state securities filings and such filings and
approvals as are required to be made or obtained under the applicable Trading
Market rules in connection with the transactions contemplated hereby, each of
which has been, or if not yet required to be filed will be, timely filed.

 

6.       Issuance of Shares. The Conversion Shares are duly authorized and, when
issued in accordance with the D Certificate, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens. Company has reserved
and will continue to reserve from its duly authorized capital stock sufficient
shares of its Common Stock for issuance pursuant to the D Certificate.
“Conversion Shares” means all shares of Common Stock that are required to be
issued upon conversion of the Exchange Shares.

 



5



 

7.       Disclosure; Non-Public Information. Company will timely file a current
report on Form 8-K (“Current Report”) by 8:30 am Eastern time on the Trading Day
after the Agreement Date describing the material terms and conditions of this
Agreement, a copy of which will be provided to Investor prior to the filing
thereof. All information that Company has provided to Investor that constitutes
or might constitute material, non-public information will be included in the
Current Report. Notwithstanding any other provision, except for information that
will be, and only to the extent that it actually is, included in the Current
Report, (a) neither Company nor any other Person acting on its behalf has
provided Investor or its representatives, agents or attorneys with any
information that constitutes or might constitute material, non-public
information, including without limitation this Agreement and the Exhibits and
Disclosure Schedules hereto, (b) no information contained in the Disclosure
Schedules constitutes material non-public information and (c) there is no
adverse material information regarding Company that has not been publicly
disclosed prior to the Agreement Date. Company understands and confirms that
Investor will rely on the foregoing representations and covenants in effecting
transactions in securities of Company. All disclosure provided to Investor
regarding Company, its business and the transactions contemplated hereby,
including without limitation the Disclosure Schedules, furnished by or on behalf
of Company with respect to the representations and warranties made herein are
true and correct in all material respects and do not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements made therein, in light of the circumstances under
which they were made, not misleading.

 

8.       No Integrated Offering. Neither Company, nor any of its Affiliates, nor
any Person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause this offering to be integrated with prior
offerings by Company that cause a violation of the Act or any applicable
stockholder approval provisions, including, without limitation, under the rules
and regulations of the Trading Market.

 

9.       Financial Condition. The Public Reports set forth as of the dates
thereof all outstanding secured and unsecured Indebtedness of Company or any
Subsidiary, or for which Company or any Subsidiary has commitments, and any
material default with respect to any Indebtedness. Company does not intend to
incur debts beyond its ability to pay such debts as they mature, taking into
account the timing and amounts of cash to be payable on or in respect of its
debt.

 

10.       Section 5 Compliance. No representation or warranty or other statement
made by Company in the Transaction Documents contains any untrue statement or
omits to state a material fact necessary to make any of them, in light of the
circumstances in which it was made, not misleading. Company is not aware of any
facts or circumstances that would cause the transactions contemplated by the
Transaction Documents, when consummated, to violate Section 5 of the Act or
other federal or state securities laws or regulations.

 

11.       Investment Company. Company is not, and at Closing will not be, an
“investment company” required to be registered under the Investment Company Act
of 1940, as amended. Company will conduct its business in a manner so that it
will not be required to register as an “investment company” under the Investment
Company Act.

 



6



 

12.      Acknowledgments Regarding Investor. Company’s decision to enter into
this Agreement has been based solely on the independent evaluation by Company
and its representatives, and Company acknowledges and agrees that:

 

a.       Investor is not, has never been, and as a result of the transactions
contemplated by the Transaction Documents will not become an officer, director,
insider, or control person of Company, or to Company’s knowledge a 10% or
greater shareholder or otherwise an affiliate of Company as defined under Rule
12b-2 of the Exchange Act;

 

b.       Investor and its representatives have not made and do not make any
representations, warranties or agreements with respect to the D Preferred, this
Agreement, or the transactions contemplated hereby other than those specifically
set forth in Section III.C below; Company has not relied upon, and expressly
disclaims reliance upon, any and all written or oral statements or
representations made by any persons prior to this Agreement;

 

c.       The conversion of the D Preferred and resale of Conversion Shares will
result in dilution, which may be substantial; and Company’s obligation to issue
and deliver Conversion Shares in accordance with this Agreement and the D
Certificate is absolute and unconditional regardless of the dilutive effect that
such issuances may have; and

 

d.       Investor is acting solely in the capacity of arm’s length purchaser
with respect to this Agreement and the transactions contemplated hereby; neither
Investor nor any of its Affiliates, agents or representatives has or is acting
as a legal, financial, investment, accounting, tax or other advisor to Company,
or fiduciary of Company, or in any similar capacity; neither Investor nor any of
its Affiliates, agents or representatives has provided any legal, financial,
investment, accounting, tax or other advice to Company; any statement made in
connection with this Agreement or the transactions contemplated hereby is not
advice or a recommendation, and is merely incidental to Investor’s purchase of
the Shares.

 

13.      No Bad Actor Disqualification. Neither Company, any predecessor of
Company, any affiliate of Company, any director, executive officer, other
officer of Company participating in the offering, or any beneficial owner of 20%
or more of Company’s outstanding voting equity securities is subject to any bad
actor disqualification as provided in Rule 506(d) of Regulation D, and Company
is not aware of any current facts or circumstances that, with the passage of
time, would reasonably be expected to cause such disqualification.

 

14.      No Commission. No commission or other remuneration has been or will be
paid or given directly or indirectly for soliciting the exchange provided for in
this Agreement.

 

15.      Rule 144. The Conversion Shares issuable upon conversion of the D
Preferred, issuable pursuant to the terms of this Agreement, will be
unrestricted and freely tradable in the hands of Investor. The C Preferred were
issued to Investor and fully paid for on December 4, 2018. To Company’s
knowledge, (a) Investor is not an affiliate of the Company and has not been for
at least the preceding 90 days, and (b) none of the officers, directors or
managers of Investor is a director, executive officer or 10% shareholder of the
Company nor has been one for at least the preceding 90 days. Company is subject
to the reporting requirements of Section 13 or 15(d) of the Exchange Act, and
has been for at least 90 days prior to the Closing, and has filed with the
Commission all reports and other materials required to be filed by Section 13 or
15(d) of the Exchange Act, as applicable, during the preceding 12 months.
Company is not, and has never been, a shell company as defined in Rule 144(i).
Assuming that, at the time of any resale, the Investor is not and, for the 90
days preceding such resale, has not been an affiliate of the Company, the
Investor will be eligible to resell Conversion Shares without registration under
the Act pursuant to Section 4(a)(1) and Rule 144(d)(iii)(2) thereunder.

 



7



 

16.      Capitalization. The capitalization of the Company as of the Closing is
as described in the Public Reports. No Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents which has not been
waived or satisfied. Except as a result of the purchase and sale of the D
Preferred, and/or contemplated by the Merger Agreement, there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which Company or any Subsidiary is or may
become bound to issue additional shares of Common Stock or securities
convertible into or exercisable for shares of Common Stock, except as set forth
on Schedule 16. Other than pursuant to any participation rights, which will be
complied with or waived, the issuance and sale of the Shares will not obligate
Company to issue shares of Common Stock or other securities to any Person, other
than Investor, and will not result in a right of any holder of Company
securities to adjust the exercise, conversion, exchange, or reset price under
such securities. All of the outstanding shares of capital stock of Company are
validly issued, fully paid and nonassessable, have been issued in material
compliance with all federal and state securities laws, and none of such
outstanding shares was issued in violation of any preemptive rights or similar
rights to subscribe for or purchase securities. No further approval or
authorization of any stockholder, the Board of Directors of Company or others is
required for the issuance and sale of the Shares. There are no stockholders
agreements, voting agreements or other similar agreements with respect to
Company’s capital stock to which Company is a party or, to the knowledge of
Company, between or among any of Company’s stockholders, except as set forth in
the Merger Agreement.

 

17.       Certain Fees. No brokerage or finder’s fees or commissions are or will
be payable to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. Notwithstanding any other provision, Investor
will have no obligation with respect to any fees or with respect to any claims
made by or on behalf of other Persons for fees of a type contemplated in this
section that may be due in connection with the transactions contemplated by this
Agreement or the other Transaction Documents.

 

18.       Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act, and Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
Company received any notification that the Commission is contemplating
terminating such registration. Company has not, in the 12 months preceding the
Closing, received notice from the Trading Market on which the Common Stock is
listed or quoted to the effect that Company is not in compliance with the
listing or maintenance requirements of such Trading Market, except in connection
with notices which relate to compliance issues which have since been cured.
Company is, and has no reason to believe that it will not in the foreseeable
future continue to be, in compliance with the listing and maintenance
requirements of the Trading Market.

 



8



 

C.       Representations and Warranties of Investor. Investor hereby represents
and warrants to Company as of the Closing as follows:

 

1.       Organization; Authority. Investor is an entity validly existing and in
good standing under the laws of the jurisdiction of its organization with full
right, company power and authority to enter into and to consummate the
transactions contemplated by the Transaction Documents and otherwise to carry
out its obligations thereunder. The execution, delivery and performance by
Investor of the transactions contemplated by this Agreement have been duly
authorized by all necessary company or similar action on the part of Investor.
Each Transaction Document to which it is a party has been, or will be, duly
executed by Investor, and when delivered by Investor in accordance with the
terms hereof, will constitute the valid and legally binding obligation of
Investor, enforceable against it in accordance with its terms, except (a) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (b) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies, and (c) insofar as indemnification and contribution provisions may be
limited by applicable law.

 

2.       Investor Status. Investor is acquiring the D Preferred as principal for
its own account. At the time Investor was offered the D Preferred, it was, and
at the Closing it is an accredited investor as defined in Rule 501(a) under the
Act, and not a registered broker-dealer, member of FINRA, or an affiliate
thereof.

 

3.       Experience of Investor. Investor, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Investor is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

 

IV.       Securities and Other Provisions.

 

A.       Furnishing of Information. As long as Investor owns any D Preferred,
Company will timely file all reports required to be filed by Company after the
Closing pursuant to the Exchange Act. As long as Investor owns any D Preferred,
Company will prepare and make publicly available such information as is required
for Investor to sell its Conversion Shares under Rule 144. Company further
covenants that, as long as Investor owns any D Preferred, Company will take such
further action as Investor may reasonably request, all to the extent required
from time to time to enable Investor to sell its Conversion Shares without
registration under the Act within the limitation of the exemptions provided by
Rule 144.

 

C.       Disclosure and Publicity. Company will provide to Investor for review
and approval prior to filing or issuing any current or periodic report,
registration statement, press release, public statement or communication
relating to Investor or the transactions contemplated hereby (any such approval
not to be unreasonably withheld, conditioned or delayed).

 



9



 

D.       No Non-Public Information. Company covenants and agrees that neither it
nor any other Person acting on its behalf will, provide Investor or its agents
or counsel with any information that Company believes or reasonably should
believe will constitute material non-public information after Closing. On and
after Closing, neither Investor nor any Affiliate of Investor will have any duty
of trust or confidence that is owed directly, indirectly, or derivatively, to
Company or the stockholders of Company, or to any other Person who is the source
of material non-public information regarding Company. Company understands and
confirms that Investor will be relying on the foregoing in effecting
transactions in securities of Company, including without limitation sales of the
Shares.

 

E.       Indemnification of Investor.

 

1.       Obligation to Indemnify. Subject to the provisions of this Section
IV.G, Company will indemnify and hold Investor, its Affiliates, managers and
advisors, and each of their officers, directors, shareholders, partners,
employees, representatives, agents and attorneys, and any person who controls
Investor within the meaning of Section 15 of the Act or Section 20 of the
Exchange Act (collectively, “Investor Parties” and each a “Investor Party”),
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, reasonable costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation (collectively, “Losses”) that any Investor Party may
suffer or incur as a result of or relating to (a) any breach of any of the
representations, warranties, covenants or agreements made by Company in this
Agreement or in the other Transaction Documents or (b) any action by a creditor
or stockholder of Company who is not an Affiliate of an Investor Party,
challenging the transactions contemplated by the Transaction Documents;
provided, however, that Company will not be obligated to indemnify any Investor
Party for any Losses finally adjudicated to be caused solely by such Investor
Party’s unexcused material breach of an express provision of this Agreement or
another Transaction Document.

 

2.       Procedure for Indemnification. If any action will be brought against an
Investor Party in respect of which indemnity may be sought pursuant to this
Agreement, such Investor Party will promptly notify Company in writing, and
Company will have the right to assume the defense thereof with counsel of its
own choosing. Investor Parties will have the right to employ separate counsel in
any such action and participate in the defense thereof, but the reasonable fees
and expenses of such counsel will be at the expense of Investor Parties except
to the extent that (a) the employment thereof has been specifically authorized
by Company in writing, (b) Company has failed after a reasonable period of time
to assume such defense and to employ counsel or (c) in such action there is, in
the reasonable opinion of such separate counsel, a material conflict with
respect to the dispute in question on any material issue between the position of
Company and the position of Investor Parties such that it would be inappropriate
for one counsel to represent Company and Investor Parties. Company will not be
liable to Investor Parties under this Agreement (i) for any settlement by an
Investor Party effected without Company’s prior written consent, which will not
be unreasonably withheld or delayed; or (ii) to the extent, but only to the
extent that a loss, claim, damage or liability is either attributable to
Investor’s breach of any of the representations, warranties, covenants or
agreements made by Investor in this Agreement or in the other Transaction
Documents. In no event will the Company be liable for the reasonable fees and
expenses for more than one separate firm of attorneys (plus local counsel as
applicable) to represent all Investor Parties.

 



10



 

3.       Other than the liability of Investor to Company for uncured material
breach of the express provisions of this Agreement, no Investor Party will have
any liability to Company or any Person asserting claims on behalf of or in right
of Company as a result of acquiring the Shares under this Agreement.

 

H.       Reservation of Shares. Prior the Closing, the Company will have, and at
all times thereafter will, maintain a reserve from its duly authorized Common
Stock for issuance pursuant to the D Certificate authorized shares of Common
Stock in an amount equal to the number of shares sufficient to immediately issue
all Conversion Shares potentially issuable at such time.

 

I.       Activity Restrictions. For so long as Investor or any of its Affiliates
holds any Shares, neither Investor nor any Affiliate will: (1) vote any shares
of Common Stock owned or controlled by it, sign or solicit any proxies, attend
or be present at a shareholder meeting for purposes of determining a quorum, or
seek to advise or influence any Person with respect to any voting securities of
Company; (2) engage or participate in any actions, plans or proposals which
relate to or would result in (a) acquiring additional securities of Company,
alone or together with any other Person, which would result in beneficially
owning or controlling more than 9.99% of the total outstanding Common Stock or
other voting securities of Company, (b) an extraordinary corporate transaction,
such as a merger, reorganization or liquidation, involving Company or any of its
Subsidiaries, (c) a sale or transfer of a material amount of assets of Company
or any of its Subsidiaries, (d) any change in the present board of directors or
management of Company, including any plans or proposals to change the number or
term of directors or to fill any existing vacancies on the board, (e) any
material change in the present capitalization or dividend policy of Company, (f)
any other material change in Company’s business or corporate structure,
including but not limited to, if Company is a registered closed-end investment
company, any plans or proposals to make any changes in its investment policy for
which a vote is required by Section 13 of the Investment Company Act of 1940,
(g) changes in Company’s charter, bylaws or instruments corresponding thereto or
other actions which may impede the acquisition of control of Company by any
Person, (h) a class of securities of Company being delisted from a national
securities exchange or to cease to be authorized to be quoted in an inter-dealer
quotation system of a registered national securities association, (i) a class of
equity securities of Company becoming eligible for termination of registration
pursuant to Section 12(g)(4) of the Act, or (j) any action, intention, plan or
arrangement similar to any of those enumerated above; or (3) request Company or
its directors, officers, employees, agents or representatives to amend or waive
any provision of this section.

 

J.       Agreement to Vote. Investor will vote any and all shares of Common
Stock which it holds as of the record date for the shareholder meeting to
request the Approval (the “Meeting”) in favor of and “for” the Merger, the terms
thereof and the securities issuable upon conversion of preferred stock issued
therewith, and those other proposals which are recommended by approval by the
Board of Directors of the Company in the proxy statement filed by the Company in
connection with the Meeting.

 



11



 

K.        Approval of Merger. Investor (i) agrees to, and consents to, the terms
of the Merger, the agreements entered into between the Company and the Merger
Party (and its affiliates, employees and related parties) in connection with the
Merger (the “Merger Agreement”) and all of the securities issued or issuable in
connection therewith, and the issuance of shares of Company capital stock in
connection therewith; (ii) waives any and all rights the Investor has, or may
have, under the C Agreement, Prior Agreements, the C Preferred and the C
Certificate, and any other agreements between the Investor and the Company other
than this Agreement, to further consent to, approve or agree to, the terms of
such Merger, the Merger Agreement or the securities issued or issuable in
connection therewith; and (iii) further waives and releases the Company from any
anti-dilution, reset, favorable nations or similar clauses, and/or any other
rights whatsoever of such Investor or any securities of the Company held by such
Investor, under such C Agreement, Prior Agreements, the C Preferred and the C
Certificate, and any other agreements between the Investor and the Company other
than this Agreement, in connection with the Merger, the Merger Agreement or the
securities issued or issuable in connection therewith.

 

L.        Preferred Lock Up. For the period commencing on the Agreement Date and
terminating upon the earlier of (a) the Approval Date; and (b) the Termination
Date, the Investor will not, directly or indirectly offer for sale, sell,
pledge, hypothecate, transfer, assign or otherwise dispose of (or enter into any
transaction or device that is designed to, or could be expected to, result in
the sale, pledge, hypothecation, transfer, assignment or other disposition at
any time) (including, without limitation, by operation of law) any or all of the
C Preferred shares held by the Investor or any other C Preferred shares obtained
by the Investor after the date hereof, without the prior written consent of the
Company. The restriction set forth in this Section will not however prohibit the
Investor from converting any shares of C Preferred into Common Stock pursuant to
the terms of the C Certificate or prohibit the sale of such Common Stock.
Investor may convert any or all shares of C Preferred and resell any or all
Conversion Shares at any time in its sole and absolute discretion.

 

M.        No Shorting. For so long as Investor holds any Conversion Shares,
neither Investor nor any of its Affiliates will engage in or effect, directly or
indirectly, any short sale means (as defined in Rule 200 of Regulation SHO of
the Exchange Act, “Short Sale”) of Common Stock. For the avoidance of doubt,
selling against delivery of Conversion Shares after delivery of a Conversion
Notice is not a Short Sale. There will be no restriction or limitation of any
kind on Investor’s right or ability to sell or transfer any or all of the
Conversion Shares at any time, in its sole and absolute discretion.

 

V.          General Provisions.

 

A.        Term of this Agreement. This Agreement shall terminate in the event
the Approval Date has not occurred on or prior to December 31, 2020 (the
“Termination Date”).

 

B.        Notice. Unless a different time of day or method of delivery is
specifically provided in the Transaction Documents, any and all notices or other
communications or deliveries required or permitted to be provided hereunder will
be in writing and will be deemed given and effective on the earliest of: (a) the
date of transmission, if such notice or communication is delivered via facsimile
or electronic mail prior to 5:00 p.m. Eastern time on a Trading Day and an
electronic confirmation of delivery is received by the sender and provided to
the recipient, (b) the next Trading Day after the date of transmission, if such
notice or communication is delivered later than 5:00 p.m. Eastern time or on a
day that is not a Trading Day, (c) the next Trading Day following the date of
mailing, if sent by U.S. nationally recognized overnight courier service with
confirmation of delivery prior to 5:00 p.m. Eastern time on such next Trading
Day, or (d) upon actual receipt by the party to whom such notice is required to
be given. The addresses for such notices and communications are such other
address as may be designated in writing, in the same manner, by such Person.

 



12



 

C.        Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
Company and Investor or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought. No waiver of any default with respect
to any provision, condition or requirement of this Agreement will be deemed to
be a continuing waiver in the future or a waiver of any subsequent default or a
waiver of any other provision, condition or requirement hereof, nor will any
delay or omission of either party to exercise any right hereunder in any manner
impair the exercise of any such right.

 

D.        Fees and Expenses. Except as otherwise provided in this Agreement,
each party will pay the fees and expenses of its own advisers, attorneys,
accountants and other experts, if any, and all other expenses incurred by such
party incident to the negotiation, preparation, execution, delivery and
performance of the Transaction Documents. Company acknowledges and agrees that
Investor’s counsel solely represents Investor, and does not represent Company or
its interests in connection with the Transaction Documents or the transactions
contemplated thereby. Company will pay all stamp and other taxes and duties, if
any, levied in connection with the sale or issuance of the Shares to Investor.
As of the date hereof, the parties understand and agree that no such stamp or
other taxes or duties would be imposed by the jurisdiction of Investor’s
organization or, to Investor’s knowledge, by any other jurisdiction as a result
of the nature or conduct of Investor’s business.

 

E.        Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement will not in any way be affected
or impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, will incorporate such substitute provision in this Agreement.

 

F.       Replacement of Certificates. If any certificate or instrument
evidencing any D Preferred is mutilated, lost, stolen or destroyed, Company will
issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances will also pay any reasonable third-party costs
associated with the issuance of such replacement certificates.

 



13



 

G.       Governing Law. All matters between the parties, including without
limitation questions concerning the construction, validity, enforcement and
interpretation of the Transaction Documents will be governed by and construed
and enforced in accordance with the laws of the U.S. Virgin Islands, without
regard to the principles of conflicts of law that would require or permit the
application of the laws of any other jurisdiction, except for corporation law
matters applicable to Company which will be governed by the corporate law of its
jurisdiction of formation. The parties hereby waive all rights to a trial by
jury. In any action, arbitration or proceeding, including appeal, arising out of
or relating to any of the Transaction Documents or otherwise involving the
parties, the prevailing party will be awarded its reasonable attorneys’ fees and
other costs and expenses reasonably incurred in connection with the
investigation, preparation, prosecution or defense of such action or proceeding.

 

H.       Arbitration. Any dispute, controversy, claim or action of any kind
arising out of, relating to, or in connection with this Agreement, or in any way
involving Company and Investor or their respective Affiliates, including any
issues of arbitrability, will be resolved solely by final and binding
arbitration in English before a retired judge at JAMS, or its successor, in the
Territory of the Virgin Islands, pursuant to the most expedited and Streamlined
Arbitration Rules and Procedures available. Any interim or final award may be
entered and enforced by any court of competent jurisdiction. The final award
will include the prevailing party’s reasonable arbitration, expert witness and
attorney fees, costs and expenses. Notwithstanding the foregoing, Investor or
the Company, as the case may be, may in its sole discretion bring an action in
Delaware District Court or the U.S. District Court for the District of Delaware
in aid of arbitration or for temporary, preliminary or provisional relief
pending completion of arbitration.

 

I.         Headings. The headings herein are for convenience only, do not
constitute a part of this Agreement and will not be deemed to limit or affect
any of the provisions hereof.

 

J.        Survival. The representations and warranties contained herein will
survive the Closing and the delivery of the D Preferred until all D Preferred
issued to Investor have been converted or redeemed. Neither party will be under
any obligation to update or supplement any of its representations or warranties
following the Closing due to a change that occurred after the Closing.

 

K.       Construction. The parties agree that each of them and/or their
respective counsel has reviewed and had an opportunity to revise the Transaction
Documents and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party will not be employed
in the interpretation of the Transaction Documents or any amendments hereto. The
language used in this Agreement will be deemed to be the language chosen by the
parties to express their mutual intent, and no rules of strict construction will
be applied against any party. All currency references in any Transaction
Document are to U.S. dollars.

 

L.        Further Assurances. Each party will take all further actions and
execute all further documents as may be reasonably necessary to implement the
provisions and carry out the intent of this Agreement fully and effectively.

 

M.       Acknowledgement. Company hereby acknowledges and agrees that Investor
has at all times fully and completely complied with all of its obligations under
the C Agreement, this Agreement, the C Certificate and all other Transaction
Documents between Company and Investor, and that all Delivery Notices and
calculations provided by Investor to Company were and are fully correct and
accurate in all respects.

 



14



 

N.       General Release. Company, on behalf of itself and on behalf of each of
its predecessors, successors, parents, subsidiaries, shareholders, and
affiliated and/or related companies, and each of its respective present and
former officers, directors, shareholders, employees, representatives, business
entities, executors, administrators, conservators, assignors and assignees
(collectively, the “Releasing Parties”) hereby knowingly and voluntarily fully
and forever absolutely and irrevocably waive, release and discharge Investor and
its predecessors, successors, parents, subsidiaries, and affiliated and/or
related companies and entities, and each of their respective present and former
officers, directors, shareholders, partners, members, employees,
representatives, agents, attorneys, advisors, business entities, executors,
administrators, conservators, assignors and assignees and all parties acting
through, under or in concert with them, and each of them, in their individual
and representative capacities (collectively, the “Released Parties”) from any
and all claims, charges, complaints, grievances, demands, liens, actions, suits,
causes of action, obligations, controversies, debts, costs, indemnity,
attorneys’ fees, expenses, damages, judgments, orders, and liabilities of
whatever kind and/or nature in law, equity or otherwise, whether now known or
unknown, suspected or unsuspected, which have existed or may have existed, or
which do exist or which hereafter can, shall or may exist as of the date this
Agreement is executed, including without limitation any that are based upon,
connected with, or otherwise arising out of or in any way relating to any
Transaction Documents (collectively, the “Released Claims”). The Releasing
Parties, and each of them, expressly waive and relinquish, to the fullest extent
permitted by law, the provisions, rights and benefits conferred by any law which
would limit the scope of the release provided above. The Releasing Parties
acknowledge that they or any of them may hereafter discover facts in addition to
or different from those which they now know to be true with respect to the
subject matters of the claims released herein, but hereby stipulate and agree
that they have fully, finally, and forever settled and released any and all such
claims, whether known or unknown, suspected or unsuspected, contingent or
non-contingent, concealed or hidden, which now exist or heretofore existed upon
any theory of law or equity now existing or coming into existence in the future,
without regard to the discovery or existence of such different or additional
facts.

 

O.       Amendment. Section II.E, Subsequent Closings, of the C Agreement is
hereby deleted in its entirety, and shall be of no further force or effect.

 

P.       Ratification. Except as expressly provided herein, the C Agreement,
which is incorporated by reference as though set forth in full herein, and the C
Certificate are hereby ratified and affirmed in all respects, and remain in full
force and effect. Except as expressly provided herein, the execution of this
Agreement shall not operate as a waiver of any right, power or remedy of the
Investor, constitute a waiver of any provision of any of the C Agreement, C
Certificate or any Transaction Document or serve to effect a novation of the
obligations under the C Agreement, C Certificate or any Transaction Document.
Except as expressly provided herein, the C Agreement and all Transaction
Documents between Company and Investor shall continue in full force and effect
and nothing herein shall act as a waiver of any of the Investor’s rights under
any of the foregoing.

 

Q.       Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together will be considered one and the same agreement
and will become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
portable document format, facsimile or electronic transmission, such signature
will create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.

 



15



 

R.       Entire Agreement. This Agreement, including the Exhibits hereto, which
are hereby incorporated herein by reference, contains the entire agreement and
understanding of the parties, and supersedes all prior and contemporaneous
agreements, term sheets, letters, discussions, communications and
understandings, both oral and written, which the parties acknowledge have been
merged into this Agreement. No party, representative, advisor, attorney or agent
has relied upon any collateral contract, agreement, assurance, promise,
understanding, statement or representation not expressly set forth herein or in
the C Agreement. The parties hereby absolutely, unconditionally and irrevocably
waive all rights and remedies, at law and in equity, directly or indirectly
arising out of or relating to, or which may arise as a result of, any Person’s
reliance on any such statement or assurance.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized signatories on the Agreement Date.

 

 



Company:         CAMBER ENERGY, INC.         By: /s/ Louis G. Schott   Name:
Louis G. Schott   Title: Interim CEO         Investor:       DISCOVER GROWTH
FUND LLC   Investor Name         By: /s/ John C. Kirkland    Name: John C.
Kirkland   Title: President of G.P. of Member   





 

16



 

Schedule 16

 

The following is a summary of the Company’s outstanding warrants:

 

Warrants   Exercise   Expiration  Outstanding   Price ($)   Date   108  
 1,572.44    April 21, 2019   199    937.50    April 26, 2021   2,560  
 156.25    June 12, 2022   40,000    9.75    May 24, 2023   42,867           

 

The following tabulation summarizes the remaining terms of the options
outstanding:

 

Exercise   Remaining   Options   Options  Price ($)   Life (Yrs.)  
Outstanding   Exercisable   32,344.00    1.8    4    4        Total    4    4 

 





